DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaure (U.S. Patent 5,792,491), in view of Amcor (U.S. Patent 8,827,688).  Regarding Claim 1, Chaure discloses a nozzle (See Fig. 1, the nozzle is shown.) for forming a container preform into a plastic container (Fig. 1, rough form 5, col. 4 In, 35), the nozzle comprising: a cylindrical portion (Fig. 1-2, nozzle 1, col. 4 In. 32) coupled with other blow-molding equipment (Finally, and conventionally also, the nozzle 1, incorporates an opening 18 centered on its axis 19 and allowing the passage, first, of the elongation rod (not shown in FIGS 1 and 2)’, col. 5 In. 11-14) and configured to be advanced longitudinally inside a finish portion of the container preform (See Fig. 1-2, the cylindrical portion is shown to advance into the finish portion of the preform as well as shows the opening where the elongation rod may advance into the preform.); an opening (Fig. 1-2, opening 18, col. 5 In. 12) disposed in the cylindrical portion and configured to enable instruments to be inserted into an interior of the container preform for stretching and/or blow-molding the container preform into a container ("Finally, and conventionally also, the nozzle 1, incorporates an opening 18 centered on its axis 19 and allowing the passage, first, of the elongation rod (not shown in FIGS 1 and 2)", col. 5 In. 11-14). Chaure is silent comprising an exterior cylinder configured to extend over an exterior of the finish portion and engage a seal with a tamper evidence ledge of the finish portion. However, Amcor discloses a similar nozzle (See Fig. 2, the nozzle is shown.) a comprising an exterior cylinder (Fig. 10, housing 26, col. 5 In. 49) configured to extend over an exterior of the finish portion and engage a seal with a tamper evidence ledge of the finish portion (See Fig. 10, the seal 78 is shown to engage with support ring 102 of the finish portion of the preform.).  Accordingly, it would have been obvious to a person of ordinary skill in the art to have combined the nozzles of Chaure and Amcor, in
order to have increased sealing during the formation of a container.
	Regarding Claim 2, Chaure and Amcor disclose the nozzle of claim 1, and Amcor discloses further wherein the seal is disposed around an inner circumference of the exterior cylinder (See Fig. 10, the seal is shown to be disposed at an inner circumference of the exterior
cylinder.) and configured to tightly engage with a rounded upper portion of the tamper evidence ledge (See Fig. 10, a cross sectional view is shown having the seal tightly engage a rounded portion of the tamper evidence ledge, the tamper evidence ledge encircling an outer portion of the finish portion.)(Note: intended use. Amcor's seal is capable of engaging with a rounded upper edge).
	Regarding claim 3, Chaure and Amcor disclose the nozzle of claim 2, and Amcor discloses further wherein the seal comprises an O-ring ("Generally, seals of the present teachings can be O-rings, gaskets, and the like, and can be made of any resilient material, such as rubber, silicone, elastomer, and the like known in the art’, col. 6 In. 67, col. 7 In. 1-3) that is configured to tightly press against the rounded upper portion (See Fig. 10, the seal is shown to be tightly pressed against the rounded upper portion.).
	Regarding Claim 4, Chaure and Amcor disclose the nozzle of claim 2, and Amcor discloses further wherein the seal comprises any of a washer, a band, or an edge portion of the exterior cylinder comprised of a material suitable ("Generally, seals of the present teachings can
be O-rings, gaskets, and the like, and can be made of any resilient material, such as rubber, silicone, elastomer, and the like known in the art", col. 6 In. 67, col. 7 In. 1-3) for tightly sealing with the tamper evidence ledge without damaging the surfaces of the finish portion (See
Fig. 10, the seal is shown to be tightly pressed against the rounded upper portion.).
	Regarding Claim 5, Chaure and Amcor disclose the nozzle of claim 4, and Amcor discloses further wherein the material comprises any of rubber, silicone, PET that is softer than the PET comprising the preform, and any combination thereof ("Generally, seals of the present
teachings can be O-rings, gaskets, and the like, and can be made of any resilient material, such as rubber, silicone, elastomer, and the like known in the art", col. 6 In. 67, col. 7 In. 1-3).
	Regarding Claim 6, Chaure and Amcor disclose the nozzle of claim 1, and Chaure discloses further wherein the cylindrical portion comprises a diameter suitable for extending into the interior of the finish portion while providing an advantageous degree of clearance between the cylindrical portion and the interior of the finish portion (See Fig. 1-2, the cylindrical portion is shown to have a diameter which allows it to extend into the interior of the finish portion, as well as having clearance between the preform wall and the end of the nozzle.).
	Regarding Claim 7, Chaure and Amcor disclose the nozzle of claim 1, and Amcor discloses further wherein the exterior cylinder is configured to engage with an exterior surface of the finish portion without exerting an outwardly-directed force on a thinwalled region of the finish portion (See Fig. 10, the exterior cylinder is shown to engage the finish portion with various seals, but does not exert an outwardly-directed force on the thinwalled region of the finish portion.).
	Regarding Claim 8, Chaure and Amcor disclose the nozzle of claim 1, and Amcor discloses further wherein the exterior cylinder is configured to engage the seal with an exterior surface of the finish portion so as to eliminate a pressure differential across a thin-walled region of the finish portion during forming the container preform into the plastic container (See Fig. 10, the seal is shown to engage the exterior surface of the finish portion over a certain area.) (Note: Intended Use: The seal is shown to be capable of being configured to engage with exterior
surface of the finish portion so as to eliminate a pressure differential across a thin-walled region of the finish portion during forming the container preform into the plastic container.).
	Regarding Claim 9, Chaure and Amcor disclose the nozzle of claim 8, and Amcor discloses further wherein the exterior surface comprises a rounded upper portion of the tamper evidence ledge (See Fig. 10, an exterior surface is shown on the upper portion of the tamper
evidence ledge and the tamper evidence ledge encircles the finish portion of the preform and is therefore rounded.).
	Regarding Claim 10, Chaure and Amcor disclose the nozzle of claim 1, and Chaure discloses wherein the cylindrical portion is configured to engage a seal with a shelf (See Fig. 1-2, the finish portion is shown with an interior stepped portion, the shelf being the second step which leads to the inner/lower tapered portion of the container preform.) comprising a stepped interior (See Fig. 1-2, the interior portion of the finish portion is shown in a stepped arrangement.) of the finish portion (See Fig. 1-2, the seal is shown to be able to move along the
exterior of the cylindrical portion and may engage with the shelf.)(Note: intended use. Chaure's seal is capable of engaging the shelf).
	Regarding Claim 11, Chaure and Amcor disclose the nozzle of claim 10, and Chaure discloses further wherein the cylindrical portion comprises a diameter suitable for pressing the seal against the shelf while maintaining clearance between cylindrical portion and the stepped interior (See Fig. 1-2, the cylindrical portion is shown to have a diameter which allows it to extend into the interior of the finish portion, and pressing the seal against the shelf, as well as having clearance between the preform wail and the end of the nozzle.).
	Regarding Claim 12, Chaure and Amcor disclose the nozzle of claim 10, and Chaure discloses further wherein the seal is disposed at a forward-most location of the cylindrical portion (See Fig. 1-2, the seal is shown at a forward portion of the nozzle.) and configured to tightly engage with the shelf (See Fig. 1-2, the seal is shown to tightly engage with a portion of the shelf.)(Note: intended use. Chaure's seal is capable of engaging the shelf).
	Regarding Claim 14, Chaure and Amcor disclose the nozzle of claim 10, and Chaure discloses further wherein the seal is configured to contact the shelf without exerting outwardly directed forces on a thin-walled region of the finish portion (See Fig. 1-2, the seal is shown to move along a forward portion of the cylindrical portion in order to not exert outwardly directed forces on the thin-walled region of the finish portion.) (Note: Intended Use: The seal is capable of being configured to contact the shelf without exerting outwardly directed forces on a
thin-walled region of the finish portion.).
	Regarding Claim 15, Chaure and Amcor disclose the nozzle of claim 10, and Chaure discloses further wherein the seal is configured to exert a contact force on the shelf along a longitudinal axis of the container preform (See Fig. 1-2, the seal is shown to move along a forward portion of the cylindrical portion in order to exert a contact force on the shelf along the longitudinal axis.) (Note: Intended Use: The seal is capable of being configured to exert a contact force of the shelf along a longitudinal axis of the container preform.).
	Regarding Claim 16, Chaure discloses an assembly (See Fig. 1-2, the assembly is shown.) for forming a plastic container, the assembly comprising: a finish portion (See Fig. 1-2, the finish portion is shown to be the top region with threads that engages with the nozzle.) of a container preform (Fig. 1, rough form 5, col. 4 In. 35) configured to rotatably engage with a closure and to seal contents within an interior of a container formed from the container preform (See Fig. 1-2, the finish portion is shown with threads to engage with a cap that may seal the
contents of the container.); a shelf (See Fig. 1-2, the finish portion is shown with an interior stepped portion, the shelf being the second step which leads to the inner/lower tapered portion of the container preform.) comprising a stepped interior (See Fig. 1-2, the interior portion of the finish portion is shown in a stepped arrangement.) of the finish portion (See Fig. 1-2, the seal is shown to be able to move along the exterior of the cylindrical portion and may engage with the shelf.); a nozzle (Fig. 1-2, nozzle 1, col. 4 In. 32) including a cylindrical portion (See Fig. 1-2, the nozzle is shown ot have a cylindrical portion.) and a interior seal (Fig. 1-2, O-ring 20, col. 5 in. 21) configured to engage with the shelf (See Fig. 1-2, the seal is shown to be able to move
along the exterior of the cylindrical portion and may engage with the shelf.)(Note: intended use. Chaure's seal is capable of engaging the shelf); an opening (Fig. 1-2, opening 18, col. 5 In. 12) disposed in the cylindrical portion and configured to enable instruments to be inserted into
the container preform for stretching and/or blow-molding the container preform into the plastic container("Finally, and conventionally also, the nozzle 1, incorporates an opening 18 centered on its axis 19 and allowing the passage, first, of the elongation rod (not shown in FIGS 1 and 2)", col. 5 In. 11-14).  Chaure is silent comprising an exterior cylinder including a sea! configured to engage an exterior surface of the finish portion. However, Amcor discloses a similar nozzle (See Fig. 2, the nozzle is shown.) a comprising an exterior cylinder (Fig. 10, housing 26, col. 5 In. 49) configured to extend over an exterior of the finish portion and engage a seal with a tamper evidence ledge of the finish portion (See Fig.10, the seal 78 is shown to engage with support ring 102 of the finish portion of the preform.). Accordingly, it would have been obvious to a person of ordinary skill in the art to have combined the nozzles of Chaure and Amcor, in order to have increased sealing during the formation of a container.
	Regarding Claim 17, Chaure and Amcor disclose the assembly of claim 16, and Amcor discloses further wherein the exterior cylinder is configured to engage the seal with an exterior surface of the finish portion so as to eliminate a pressure differential across a thin-walled
region of the finish portion during forming the container preform into the plastic container (See Fig. 10, the seal is shown to engage the exterior surface of the finish portion over a certain area.) (Note: Intended Use: The seal is shown to be capable of being configured to engage with exterior surface of the finish portion so as to eliminate a pressure differential across a thin-walled region of the finish portion during forming the container preform into the plastic container.).
	Regarding Claim 18, Chaure and Amcor disclose the assembly of claim 17, and Amcor discloses further wherein the exterior surface comprises a rounded upper portion of the tamper evidence ledge (See Fig. 10, an exterior surface is shown on the upper portion of the tamper evidence ledge and the tamper evidence ledge encircles the finish portion of the preform and is therefore rounded.).

Allowable Subject Matter
Claims 13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742